MEMORANDUM **
Pio Valenzuela appeals the 121-month sentence the district court imposed follow*287ing his guilty plea to possession with intent to distribute methamphetamine. 21 U.S.C. § 841. We dismiss this appeal for lack of jurisdiction because Valenzuela knowingly and voluntarily waived his right to appeal on the grounds he raises. See United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir.2005).
Valenzuela waived “any right to appeal or collaterally attack any matter pertaining to this prosecution and sentence if the sentence imposed is consistent with the terms of this agreement.” The plea agreement provided that Valenzuela should be sentenced at the low end of the applicable Guidelines range. The Court properly calculated a Guideline range of 121 to 151 months and, consistently with the plea agreement, sentenced Valenzuela to 121 months imprisonment.
The government did not breach the plea agreement when it opposed Valenzuela’s motion for safety valve relief under 18 U.S.C. § 3553(f), or when it sought an enhancement for possession of a firearm under U.S.S.G. § 2D1.1(b)(1). The court’s denial of safety valve relief did not render Valenzuela’s sentence illegal because his sentence did not exceed the statutory maximum of life imprisonment. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
Appeal DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.